Citation Nr: 0805751	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-35 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to June 1995 
with additional Reserve service that ended in July 1998. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which determined that the ending date for 
the veteran's use of her Montgomery GI Bill education 
benefits was July 1, 2005.  The veteran perfected her appeal 
by filing a substantive appeal (VA Form 9) in November 2005.


FINDINGS OF FACT

1.  The veteran was discharged from active duty on June 30, 
1995.  It is neither claimed nor shown that she had 
additional active duty service after that date.

2.  It is neither claimed nor shown that the veteran had four 
years of Reserve service.

3.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on July 1, 2005.

4.  It is neither claimed nor shown by the evidence that a 
physical or mental disability prevented the veteran from 
initiating or completing an educational program during her 
basic Chapter 30 delimiting period.


CONCLUSION OF LAW

The criteria for extension of the delimiting period for 
educational assistance benefits under Chapter 30 have not 
been met.  38 U.S.C.A. § 3031 (West 2002); 
38 C.F.R. §§ 21.7050, 21.7051 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an extension of her delimiting date for use 
of her Chapter 30 educational assistance benefits beyond July 
1, 2005.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, as required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 
C.F.R. § 3.159 (2007).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.

The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001).

The Board initially observes that it appears that the 
provisions of the VCAA are not applicable in cases, such as 
this, in which the sole issue is extension of delimiting date 
under Chapter 30 because a request for extension of a 
delimiting date is a not claim for a benefit as contemplated 
by 38 U.S.C. §§ 5100 et seq.  Cf. Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).

Moreover, the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001).  The Board finds that 
such is the case as to the issue here on appeal.  
As explained below, the issue to be decided is whether the 
veteran is entitled to an extension of her delimiting date 
for Chapter 30 educational assistance benefits.  There are 
presently no pertinent facts in dispute, and as such, 
application of relevant provisions of the law and regulations 
governing extension of delimiting dates to the facts of this 
case will determine the outcome.  No amount of additional 
evidentiary development would change the outcome of this 
case; therefore no notice is necessary.  Thus, based on the 
Court's decision in Manning, the Board concludes that the 
provisions of the VCAA are not applicable to this particular 
matter.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
[VCAA not applicable "because the law as mandated by statute 
and not the evidence is dispositive of the claim"].

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the RO has effectively complied with its 
provisions.  The only evidence which would allow for the 
extension of a delimiting date is evidence of physical or 
mental disability.  The record shows that following receipt 
of the veteran's claim in July 2005, the RO sent her a letter 
in August 2005 asking her to provide information about the 
type of disability that kept her from training.  She also was 
told she could provide information pertaining to the 
beginning and ending dates of the period during which she 
could not attend school because of disability, the reasons 
why she was not able to begin or continue the training 
program, and any type of job she held during the period of 
disability.  Additionally, she was asked to provide a 
statement from a doctor addressing treatment and diagnosis 
for a disability, how long she had a disability, and the 
dates during which a disability prevented her from training 
or going to school.  She was asked to also provide any 
medical evidence she might have.

As will be discussed below, the veteran has provided evidence 
and argument regarding the reason why she could not pursue 
her training goals (lack of an appropriate educational 
institution near her residence until August 2004), but she 
has not provided any information regarding a physical or 
mental disability or related medical evidence (treatment 
reports/physician's statements).  

The record thus shows that the veteran has been fully 
informed of what was expected of her.  It is clear that the 
appeal has been fully developed that no amount of additional 
development will have any possible impact on this case.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  She 
declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits of the case.

Pertinent law and regulations

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force; or 
(iii) the date on which the veteran meets the requirements 
for four years service in the Selected Reserves found in 
38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 
U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2007).

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension [not at issue here as the claim was 
filed within a year of the ending date of eligibility, see 38 
C.F.R. 21.1033(c)] and upon a showing that he or she was 
prevented from initiating or completing his or her chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
See 38 C.F.R. § 21.7051(a) (2007).  The regulations further 
state that it must be clearly established by medical evidence 
that a program of education was medically infeasible and that 
VA will not consider a veteran who was disabled for a period 
of thirty days or less as having been prevented from 
initiating or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. § 21.7051(a)(2) (2007).

Analysis

The veteran seeks an extension of the Chapter 30 delimiting 
date, July 1, 2005.  
It is uncontroverted that this is ten years from the day 
after the end of her only period of active duty.

The veteran's contentions

The veteran has advanced three fundamental arguments.  
Primarily, she contends that she was unable to pursue her 
education goal of studying forensic medicine and criminal 
justice because there was no college which offered classes in 
her areas of interest near the remote area that she lived in 
from July 1995 to August 2004.  

The veteran also argues that her delimiting date should be 
extended to July 19, 2008, ten years after she left the Naval 
Reserves.  

Finally, the veteran asserts that her scholastic aptitude and 
family situation warrant an extension.

The Board will address these arguments in turn in its 
discussion which immediately follows.

Discussion

The key facts are not in dispute.  The record shows that the 
veteran was discharged from active duty on June 30, 1995, and 
it is neither claimed nor shown that she had any additional 
active duty after that date.  Based on this date, the RO 
established her delimiting date for use of her Chapter 30 
educational assistance benefits as July 1, 2005.  

Further, the record shows that the veteran requested an 
extension in July 2005, within a year from the date on which 
her original period of eligibility ended.  She therefore had 
potential entitlement to these benefits, provided her 
delimiting date could be extended under applicable law and VA 
regulations, as set forth above.
However, as acknowledged by the veteran herself, it is 
neither claimed nor shown by any evidence that she was 
medically incapacitated to the extent she could not pursue a 
program of education during her period of eligibility for 
Chapter 30 benefits that ended on July 1, 2005.  As noted in 
the Board's VCAA discussion above, the veteran was sent a 
letter requesting detailed information in this regard; she 
did not provide evidence or information describing how a 
physical or mental disability prevented her pursuit of 
educational goals during any time period.  
The veteran did not report any physical or mental disability 
that kept her from attending school.  She has argued instead 
that she did not reside near an educational institution that 
had classes in her area of interest.

The Board has no reason whatsoever to doubt the veteran, but 
the law is clear that in her particular circumstances the 
only legal basis of entitlement to an extension of her June 
2, 2002 delimiting date would be due to a physical or mental 
disability which otherwise meets the criteria described in 38 
C.F.R. § 21.7051(a)(2).  Because there is no evidence in 
support of these criteria, the Board finds that it must deny 
the veteran's request to extend her delimiting date on the 
facts presented.

The veteran's second argument is that there should be her 
delimiting date should be extended to ten years after she 
left the Naval Reserves on July 18, 1998.  In this case, it 
is neither claimed nor shown that she had the requisite four 
years of Reserve service needed to extend her delimiting 
date.  According to the veteran, she only had three years of 
Naval Reserve service.  As discussed above, four years of 
Reserve service is required.

To some extent, the veteran's final argument is an argument 
couched in equity, in that she contends it would be unfair 
not to extend the delimiting date due to the extenuating 
circumstances she has presented [her 4.0 grade point average, 
her need to work full-time and to be a full-time student with 
classes in the evening, her raising two children as a single 
mother, and her lack of regular child support for her 
children].  The Board appreciates the veteran's concerns; 
however, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).

In summary, for the reasons stated above, there is no legal 
authority to extend the veteran's delimiting date for Chapter 
30 benefits.  Where the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, the appeal is denied.


ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code beyond July 1, 2005 is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


